Lans Holdings, Inc.

(the “Company”)

 

2016 INCENTIVE PLAN

 

Section1. PURPOSE

The purpose of the Lans Holdings, Inc. 2016 Incentive Plan is to attract, retain
and motivate employees, officers, directors, consultants, agents, advisors and
independent contractors of the Company and its Related Companies by providing
them the opportunity to acquire a proprietary interest in the Company and to
align their interests and efforts to the long-term interests of the Company’s
stockholders.

Section2. DEFINITIONS

Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.

Section3. ADMINISTRATION

3.1Administration of the Plan

The Plan shall be administered by the Board or its Compensation Committee. The
Compensation Committee shall be composed of two or more directors, each of whom
is a “non-employee director” within the meaning of Rule 16b-3(b)(3) promulgated
under the Exchange Act, or any successor definition adopted by the Securities
and Exchange Commission. As used in this Plan, the term “Compensation Committee”
shall be construed as if followed by the words “(if any)”; nothing in this Plan
requires the Board to have a Compensation Committee.

3.2Delegation

Notwithstanding the foregoing, the Board may delegate responsibility for
administering the Plan with respect to designated classes of Eligible Persons to
different committees consisting of one or more members of the Board, subject to
such limitations as the Board deems appropriate, except with respect to Awards
to any Participants who are then subject to Section 16 of the Exchange Act.
Members of any committee shall serve for such term as the Board may determine,
subject to removal by the Board at any time. To the extent consistent with
applicable law, the Board or the Compensation Committee may authorize one or
more officers of the Company to grant Awards to designated classes of Eligible
Persons, within limits specifically prescribed by the Board or the Compensation
Committee; provided, however, that no such officer shall have or obtain
authority to grant Awards to himself or herself or to any person then subject to
Section 16 of the Exchange Act. All references in the Plan to the “Committee”
shall be, as applicable, to the Board, the Compensation Committee or any other
committee or any officer to whom the Board or the Compensation Committee has
delegated authority to administer the Plan.

 1 

 





3.3Administration and Interpretation by Committee

(a) Except for the terms and conditions explicitly set forth in the Plan and to
the extent permitted by applicable law, the Committee shall have full power and
exclusive authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board, to

(i) select the Eligible Persons to whom Awards may from time to time be granted
under the Plan;

(ii) determine the type or types of Awards to be granted to each Participant
under the Plan;

(iii) determine the number of shares of Common Stock, if any, to be covered by
each Award granted under the Plan;

(iv) determine the terms and conditions of any Award granted under the Plan;

(v) approve the forms of notice or agreement for use under the Plan;

(vi) determine whether, to what extent and under what circumstances Awards may
be settled in cash, shares of Common Stock or other property or canceled or
suspended;

(vii) determine whether, to what extent and under what circumstances cash,
shares of Common Stock, other property and other amounts payable with respect to
an Award shall be deferred either automatically or at the election of the
Participant;

(viii) interpret and administer the Plan and any instrument evidencing an Award,
notice or agreement executed or entered into under the Plan;

(ix) establish such rules and regulations as it shall deem appropriate for the
proper administration of the Plan;

(x) delegate ministerial duties to such of the Company’s employees as it so
determines; and

(xi) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan.

(b) The Committee shall have the right, without stockholder approval, to cancel
or amend outstanding Options or SARs for the purpose of repricing, replacing or
regranting such Options or SARs with Options or SARs that have a purchase or
grant price that is less than the purchase or grant price for the original
Options or SARs except in connection with adjustments provided in Section 15.

 2 

 

 

(c) The effect on the vesting of an Award of a Company-approved leave of absence
or a Participant’s working less than full-time shall be determined by the
Company’s chief human resources officer or other person performing that function
or, with respect to directors or executive officers, by the Committee, whose
determination shall be final.

(d) Decisions of the Committee shall be final, conclusive and binding on all
persons, including the Company, any Participant, any stockholder and any
Eligible Person. A majority of the members of the Committee may determine its
actions.

Section4. SHARES SUBJECT TO THE PLAN

4.1Authorized Number of Shares

Subject to adjustment from time to time as provided in subsection 15.1, a
maximum of ____________________ shares of Common Stock shall be available for
issuance under the Plan. Shares issued under the Plan shall be drawn from
authorized and unissued shares or shares now held or subsequently acquired by
the Company as treasury shares.

4.2Share Usage

(a) Shares of Common Stock covered by an Award shall not be counted as used
unless and until they are actually issued and delivered to a Participant. If any
Award lapses, expires, terminates or is canceled prior to the issuance of shares
thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are forfeited to or otherwise reacquired by the
Company, the shares subject to such Awards and the forfeited or reacquired
shares shall again be available for issuance under the Plan. Any shares of
Common Stock

(i) tendered by a Participant or retained by the Company as full or partial
payment to the Company for the purchase price of an Award or to satisfy tax
withholding obligations in connection with an Award, or

(ii) covered by an Award that is settled in cash, or in a manner such that some
or all of the shares of Common Stock covered by the Award are not issued,

shall be available for Awards under the Plan. The number of shares of Common
Stock available for issuance under the Plan shall not be reduced to reflect any
dividends or dividend equivalents that are reinvested into additional shares of
Common Stock or credited as additional shares of Common Stock subject or paid
with respect to an Award.

(b) The Committee shall also, without limitation, have the authority to grant
Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Company.

 3 

 

 

(c) Notwithstanding anything in the Plan to the contrary, the Committee may
grant Substitute Awards under the Plan. Substitute Awards shall not reduce the
number of shares authorized for issuance under the Plan. In the event that an
Acquired Entity has shares available for awards or grants under one or more
preexisting plans not adopted in contemplation of such acquisition or
combination, then, to the extent determined by the Committee, the shares
available for grant pursuant to the terms of such preexisting plan (as adjusted,
to the extent appropriate, using the exchange ratio or other adjustment or
valuation ratio or formula used in such acquisition or combination to determine
the consideration payable to holders of common stock of the entities that are
parties to such acquisition or combination) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock authorized for
issuance under the Plan; provided, however, that Awards using such available
shares shall not be made after the date awards or grants could have been made
under the terms of such preexisting plans, absent the acquisition or
combination, and shall only be made to individuals who were not employees or
directors of the Company or a Related Company prior to such acquisition or
combination. In the event that a written agreement between the Company and an
Acquired Entity pursuant to which a merger or consolidation is completed is
approved by the Board and that agreement sets forth the terms and conditions of
the substitution for or assumption of outstanding awards of the Acquired Entity,
those terms and conditions shall be deemed to be the action of the Committee
without any further action by the Committee, except as may be required for
compliance with Rule 16b-3 under the Exchange Act, and the persons holding such
awards shall be deemed to be Participants.

(d) Notwithstanding the other provisions in this subsection, the maximum number
of shares that may be issued upon the exercise of Incentive Stock Options shall
equal the aggregate share number stated in subsection 4.1, subject to adjustment
as provided in subsection 15.1.

Section5. ELIGIBILITY

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects. An Award may also
be granted to any consultant, agent, advisor or independent contractor for bona
fide services rendered to the Company or any Related Company that:

(a) are not in connection with the offer and sale of the Company’s securities in
a capital-raising transaction, and

(b) do not directly or indirectly promote or maintain a market for the Company’s
securities.

 4 

 

 

Section6. AWARDS

6.1Form, Grant and Settlement of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone or in addition to or in tandem with any other type of Award. Any
Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.

6.2Evidence of Awards

Awards granted under the Plan shall be evidenced by a written, including an
electronic, notice or agreement that shall contain such terms, conditions,
limitations and restrictions as the Committee shall deem advisable and that are
not inconsistent with the Plan.

6.3Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of any Award if and to the extent set forth in the instrument evidencing
the Award at the time of grant. If any such deferral election is permitted or
required, the Committee, in its sole discretion, shall establish rules and
procedures for such payment deferrals, which may include the grant of additional
Awards or provisions for the payment or crediting of interest or dividend
equivalents, including converting such credits to deferred stock unit
equivalents; provided, however, that the terms of any deferrals under this
subsection shall comply with all applicable law, rules and regulations,
including, without limitation, Section 409A of the Code.

6.4Dividends and Distributions

Participants may, if and to the extent the Committee so determines and sets
forth in the instrument evidencing the Award at the time of grant, be credited
with dividends paid with respect to shares of Common Stock underlying an Award
in a manner determined by the Committee in its sole discretion. The Committee
may apply any restrictions to the dividends or dividend equivalents that the
Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividends or dividend equivalents, including
cash, shares of Common Stock, Restricted Stock or Stock Units.

Section7. OPTIONS

7.1Grant of Options

The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.

 5 

 

 

7.2Option Exercise Price

The exercise price for shares purchased under an Option shall be at least 100%
of the Fair Market Value on the Grant Date (and shall not be less than the
minimum exercise price required by Section 422 of the Code with respect to
Incentive Stock Options), except in the case of Substitute Awards.

7.3Term of Options

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of a Nonqualified Stock
Option shall be ten years from the Grant Date.

7.4Exercise of Options

The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable, any of which provisions may be waived or modified by the
Committee at any time.

To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to or as directed or
approved by the Company of a properly executed stock option exercise agreement
or notice, in a form and in accordance with procedures established by the
Committee, setting forth the number of shares with respect to which the Option
is being exercised, the restrictions imposed on the shares purchased under such
exercise agreement, if any, and such representations and agreements as may be
required by the Committee, accompanied by payment in full as described in
subsection 7.5 and Section 13. An Option may be exercised only for whole shares
and may not be exercised for less than a reasonable number of shares at any one
time, as determined by the Committee.

7.5Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Committee for that purchase,
which forms may include:

(a) cash;

(b) check or wire transfer;

(c) having the Company withhold shares of Common Stock that would otherwise be
issued on exercise of the Option that have an aggregate Fair Market Value equal
to the aggregate exercise price of the shares being purchased under the Option;

 6 

 

 

(d) tendering (either actually or, so long as the Common Stock is registered
under Section 12(b) or 12(g) of the Exchange Act, by attestation) shares of
Common Stock owned by the Participant that have an aggregate Fair Market Value
equal to the aggregate exercise price of the shares being purchased under the
Option;

(e) so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, and to the extent permitted by law, delivery of a properly
executed exercise notice, together with irrevocable instructions to a brokerage
firm designated or approved by the Company to deliver promptly to the Company
the aggregate amount of proceeds to pay the Option exercise price and any
withholding tax obligations that may arise in connection with the exercise, all
in accordance with the regulations of the Federal Reserve Board; or

(f) such other consideration as the Committee may permit.

7.6Effect of Termination of Service

The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time. If not so
established in the instrument evidencing the Option, the Option shall be
exercisable according to the following terms and conditions, which may be waived
or modified by the Committee at any time:

(a) Any portion of an Option that is not vested and exercisable on the date of a
Participant’s Termination of Service shall expire on such date.

(b) Any portion of an Option that is vested and exercisable on the date of a
Participant’s Termination of Service shall expire on the earliest to occur of:

(i) if the Participant’s Termination of Service occurs for reasons other than
Cause, Retirement, Disability or death, the date that is three months after such
Termination of Service;

(ii) if the Participant’s Termination of Service occurs by reason of Retirement,
Disability or death, the one-year anniversary of such Termination of Service;
and

(iii) the Option Expiration Date.

Notwithstanding the foregoing, if a Participant dies after his or her
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall expire upon the earlier to occur of (y) the Option Expiration Date
and (z) the one-year anniversary of the date of death, unless the Committee
determines otherwise. Also notwithstanding the foregoing, in case a
Participant’s Termination of Service occurs for Cause, all Options granted to
the Participant shall automatically expire upon first notification to the
Participant of such termination, unless the Committee determines otherwise.

 7 

 

 

If a Participant’s employment or service relationship with the Company is
suspended pending an investigation of whether the Participant shall be
terminated for Cause, all the Participant’s rights under any Option shall
likewise be suspended during the period of investigation. If any facts that
would constitute termination for Cause are discovered after a Participant’s
Termination of Service, any Option then held by the Participant may be
immediately terminated by the Committee, in its sole discretion.

(c) If the exercise of the Option following a Participant’s Termination of
Service, but while the Option is otherwise exercisable, would be prohibited
solely because the issuance of Common Stock would violate either the
registration requirements under the Securities Act or the Company’s insider
trading policy, then the Option shall remain exercisable until the earlier of
(i) the Option Expiration Date and (ii) the expiration of a period of three
months (or such longer period of time as determined by the Committee in its sole
discretion) after the Participant’s Termination of Service during which the
exercise of the Option would not be in violation of such Securities Act or
insider trading policy requirements.

Section8. INCENTIVE STOCK OPTION LIMITATIONS

Notwithstanding any other provisions of the Plan, the terms and conditions of
any Incentive Stock Options shall also comply in all respects with Section 422
of the Code, or any successor provision, and any applicable regulations
thereunder, including, to the extent required thereunder, the following:

8.1Dollar Limitation

To the extent the aggregate Fair Market Value (determined as of the Grant Date)
of Common Stock with respect to which a Participant’s Incentive Stock Options
become exercisable for the first time during any calendar year (under the Plan
and all other stock option plans of the Company and its parent and subsidiary
corporations) exceeds $100,000, such portion in excess of $100,000 shall be
treated as a Nonqualified Stock Option. In the event the Participant holds two
or more such Options that become exercisable for the first time in the same
calendar year, such limitation shall be applied on the basis of the order in
which such Options are granted.

8.2Eligible Employees.

Individuals who are not employees of the Company or one of its parent or
subsidiary corporations may not be granted Incentive Stock Options.

8.3Exercise Price

The exercise price of an Incentive Stock Option shall be at least 100% of the
Fair Market Value of the Common Stock on the Grant Date, and in the case of an
Incentive Stock Option granted to a Participant who owns more than 10% of the
total combined voting power of all classes of the stock of the Company or of its
parent or subsidiary corporations (a “Ten Percent Stockholder”), shall not be
less than 110% of the Fair Market Value of the Common Stock on the Grant Date.
The determination of more than 10% ownership shall be made in accordance with
Section 422 of the Code.

 8 

 

 

8.4Option Term

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Incentive Stock Option
shall not exceed ten years, and in the case of an Incentive Stock Option granted
to a Ten Percent Stockholder, shall not exceed five years.

8.5Exercisability

An Option designated as an Incentive Stock Option shall cease to qualify for
favorable tax treatment as an Incentive Stock Option to the extent it is
exercised (if permitted by the terms of the Option) (a) more than three months
after the date of a Participant’s Termination of Service if termination was for
reasons other than death or disability, (b) more than one year after the date of
a Participant’s Termination of Service if termination was by reason of
disability, or (c) after the Participant has been on leave of absence for more
than 90 days, unless the Participant’s reemployment rights are guaranteed by
statute or contract.

8.6Taxation of Incentive Stock Options

In order to obtain certain tax benefits afforded to Incentive Stock Options
under Section 422 of the Code, the Participant must hold the shares acquired
upon the exercise of an Incentive Stock Option for two years after the Grant
Date and one year after the date of exercise.

A Participant may be subject to the alternative minimum tax at the time of
exercise of an Incentive Stock Option. The Participant shall give the Company
prompt notice of any disposition of shares acquired on the exercise of an
Incentive Stock Option prior to the expiration of such holding periods.

8.7Code Definitions

For the purposes of this Section, “disability” “parent corporation” and
“subsidiary corporation” shall have the meanings attributed to those terms for
purposes of Section 422 of the Code.

Section9. STOCK APPRECIATION RIGHTS

9.1Grant of Stock Appreciation Rights

The Committee may grant Stock Appreciation Rights to Participants at any time on
such terms and conditions as the Committee shall determine in its sole
discretion. An SAR may be granted in tandem with an Option or alone
(“freestanding”). The grant price of a tandem SAR shall be equal to the exercise
price of the related Option. The grant price of a freestanding SAR shall be
established in accordance with procedures for Options set forth in subsection
7.2.

 9 

 

 

An SAR may be exercised upon such terms and conditions and for the term as the
Committee determines in its sole discretion; provided, however, that, subject to
earlier termination in accordance with the terms of the Plan and the instrument
evidencing the SAR, the maximum term of a freestanding SAR shall be ten years,
and in the case of a tandem SAR, (a) the term shall not exceed the term of the
related Option and (b) the tandem SAR may be exercised for all or part of the
shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option, except that the tandem SAR may be
exercised only with respect to the shares for which its related Option is then
exercisable.

9.2Payment of SAR Amount

Upon the exercise of an SAR, a Participant shall be entitled to receive payment
in an amount determined by multiplying:

(a) the difference between the Fair Market Value of the Common Stock on the date
of exercise over the grant price of the SAR by

(b) the number of shares with respect to which the SAR is exercised.

At the discretion of the Committee as set forth in the instrument evidencing the
Award, the payment upon exercise of an SAR may be in cash, in shares, in some
combination thereof or in any other manner approved by the Committee in its sole
discretion.

9.3Waiver of Restrictions

Subject to subsection 18.5, the Committee, in its sole discretion, may waive any
other terms, conditions or restrictions on any SAR under such circumstances and
subject to such terms and conditions as the Committee shall deem appropriate.

Section10. STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS

10.1Grant of Stock Awards, Restricted Stock and Stock Units

The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.

10.2Vesting of Restricted Stock and Stock Units

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 13:

(a) the shares of Restricted Stock covered by each Award of Restricted Stock
shall become freely transferable by the Participant, and

 10 

 

 

(b) Stock Units shall be paid in shares of Common Stock or, if set forth in the
instrument evidencing the Awards, in cash or a combination of cash and shares of
Common Stock.

Any fractional shares subject to such Awards shall be paid to the Participant in
cash.

10.3Waiver of Restrictions

Subject to subsection 18.5, the Committee, in its sole discretion, may waive the
repurchase or forfeiture period and any other terms, conditions or restrictions
on any Restricted Stock or Stock Unit under such circumstances and subject to
such terms and conditions as the Committee shall deem appropriate.

Section11. PERFORMANCE AWARDS

11.1Performance Shares

The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award. Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, the value of which may be paid to the Participant by
delivery of shares of Common Stock or, if set forth in the instrument evidencing
the Award, of such property as the Committee shall determine, including, without
limitation, cash, shares of Common Stock, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee. Subject to
subsection 18.5, the amount to be paid under an Award of Performance Shares may
be adjusted on the basis of such further consideration as the Committee shall
determine in its sole discretion.

11.2Performance Units

The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award. Performance
Units shall consist of a unit valued by reference to a designated amount of
property other than shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other property, or
any combination thereof, upon the attainment of performance goals, as
established by the Committee, and other terms and conditions specified by the
Committee. Subject to subsection 18.5, the amount to be paid under an Award of
Performance Units may be adjusted on the basis of such further consideration as
the Committee shall determine in its sole discretion.

Section12. OTHER STOCK OR CASH-BASED AWARDS

Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.

 11 

 

 

Section13. WITHHOLDING

The Company may require the Participant to pay to the Company the amount of:

(a) any taxes that the Company is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”); and

(b) any amounts due from the Participant to the Company or to any Related
Company (“other obligations”).

The Company shall not be required to issue any shares of Common Stock or
otherwise settle an Award under the Plan until such tax withholding obligations
and other obligations are satisfied. The Committee may permit or require a
Participant to satisfy all or part of the Participant’s tax withholding
obligations and other obligations by:

(i) paying cash to the Company,

(ii) having the Company withhold an amount from any cash amounts otherwise due
or to become due from the Company to the Participant,

(iii) having the Company withhold a number of shares of Common Stock that would
otherwise be issued to the Participant (or become vested, in the case of
Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or

(iv) surrendering a number of shares of Common Stock the Participant already
owns having a value equal to the tax withholding obligations and other
obligations.

The value of the shares so withheld or tendered may not exceed the employer’s
minimum required tax withholding rate.

Section14. ASSIGNABILITY

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant’s death. During a Participant’s
lifetime, an Award may be exercised only by the Participant. Notwithstanding the
foregoing and to the extent permitted by Section 422 of the Code, the Committee,
in its sole discretion, may permit a Participant to assign or transfer an Award
subject to such terms and conditions as the Committee shall specify.

 12 

 

 

Section15. ADJUSTMENTS

15.1Adjustment of Shares

In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure results in

(a) the outstanding shares of Common Stock, or any securities exchanged therefor
or received in their place, being exchanged for a different number or kind of
securities of the Company or

(b) new, different or additional securities of the Company or any other company
being received by the holders of shares of Common Stock,

then the Committee shall make proportional adjustments in

(i) the maximum number and kind of securities available for issuance under the
Plan;

(ii) the maximum number and kind of securities issuable as Incentive Stock
Options as set forth in subsection 4.2; and

(iii) the number and kind of securities that are subject to any outstanding
Award and the per share price of such securities, without any change in the
aggregate price to be paid therefor.

The determination by the Committee, as to the terms of any of the foregoing
adjustments shall be conclusive and binding. Notwithstanding the foregoing, the
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services rendered, either upon direct sale or upon the exercise of
rights or warrants to subscribe therefor, or upon conversion of shares or
obligations of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, outstanding Awards. Also notwithstanding the foregoing, a dissolution or
liquidation of the Company or a Company Transaction shall not be governed by
this subsection but shall be governed by subsections 15.2 and 15.3,
respectively.

15.2Dissolution or Liquidation

To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company. To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.

 13 

 

 

15.3Change in Control

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Change in Control:

(a) All outstanding Awards, other than Performance Shares and Performance Units,
shall become fully and immediately exercisable, and all applicable deferral and
restriction limitations or forfeiture provisions shall lapse, immediately prior
to the Change in Control and shall terminate at the effective time of the Change
in Control; provided, however, that with respect to a Change in Control that is
a Company Transaction, such Awards shall become fully and immediately
exercisable, and all applicable deferral and restriction limitations or
forfeiture provisions shall lapse, only if and to the extent such Awards are not
converted, assumed or replaced by the Successor Company. For the purposes of
this paragraph, an Award shall be considered converted, assumed or replaced by
the Successor Company if following the Company Transaction the option or right
confers the right to purchase or receive, for each share of Common Stock subject
to the Award immediately prior to the Company Transaction, the consideration
(whether stock, cash or other securities or property) received in the Company
Transaction by holders of Common Stock for each share held on the effective date
of the transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the Company
Transaction is not solely common stock of the Successor Company, the Committee
may, with the consent of the Successor Company, provide for the consideration to
be received upon the exercise of the Option, for each share of Common Stock
subject thereto, to be solely common stock of the Successor Company
substantially equal in fair market value to the per share consideration received
by holders of Common Stock in the Company Transaction. The determination of such
substantial equality of value of consideration shall be made by the Committee,
and its determination shall be conclusive and binding.

(b) All Performance Shares or Performance Units earned and outstanding as of the
date the Change in Control is determined to have occurred shall be payable in
full at the target level in accordance with the payout schedule pursuant to the
instrument evidencing the Award. Any remaining Performance Shares or Performance
Units (including any applicable performance period) for which the payout level
has not been determined shall be prorated at the target payout level up to and
including the date of such Change in Control and shall be payable in full at the
target level in accordance with the payout schedule pursuant to the instrument
evidencing the Award. Any existing deferrals or other restrictions not waived by
the Committee in its sole discretion shall remain in effect.

 14 

 

 

(c) Notwithstanding paragraphs 15.3(a) and 15.3(b), the Committee, in its sole
discretion, may (unless otherwise provided in the instrument evidencing the
Award or in a written employment, services or other agreement between the
Participant and the Company or a Related Company) instead provide in the event
of a Change in Control that is a Company Transaction

(i) for adjustments to the Plan and outstanding Awards as contemplated by
subsection 15.1 or

(ii) that a Participant’s outstanding Awards shall terminate upon or immediately
prior to such Company Transaction and that such Participant shall receive, in
exchange therefor, a cash payment equal to the amount (if any) by which (x) the
value of the per share consideration received by holders of Common Stock in the
Company Transaction, or, if the Company Transaction is a sale of assets or
otherwise does not result in direct receipt of consideration by holders of
Common Stock, the value of the deemed per share consideration received, in each
case as determined by the Committee in its sole discretion, multiplied by the
number of shares of Common Stock subject to such outstanding Awards (to the
extent then vested and exercisable or whether or not then vested and
exercisable, as determined by the Committee in its sole discretion) exceeds (y)
if applicable, the respective aggregate exercise price or grant price for such
Awards.

15.4Further Adjustment of Awards

Subject to subsections 15.2 and 15.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change in control of the Company, as defined by the
Committee, to take such further action as it determines to be necessary or
advisable with respect to Awards. Such authorized action may include (but shall
not be limited to) establishing, amending or waiving the type, terms, conditions
or duration of, or restrictions on, Awards so as to provide for earlier, later,
extended or additional time for exercise, lifting restrictions and other
modifications, and the Committee may take such actions with respect to all
Participants, to certain categories of Participants or only to individual
Participants. The Committee may take such action before or after granting Awards
to which the action relates and before or after any public announcement with
respect to such sale, merger, consolidation, reorganization, liquidation,
dissolution or change in control that is the reason for such action.

15.5No Limitations

The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

15.6Fractional Shares

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.

 15 

 

 

15.7Section 409A of the Code

Notwithstanding anything in this Plan to the contrary,

(a) any adjustments made pursuant to this Section 15 or any other amendments to
Awards that are considered “deferred compensation” within the meaning of Section
409A of the Code shall be made in compliance with the requirements of Section
409A of the Code and

(b) any adjustments made pursuant to this Section 15 or any other amendments to
Awards that are not considered “deferred compensation” subject to Section 409A
of the Code

shall be made in such a manner as to ensure that after such adjustment or
amendment the Awards either

(i) continue not to be subject to Section 409A of the Code or

(ii) comply with the requirements of Section 409A of the Code.

Section16. MARKET STANDOFF

In the event of an underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act, no person may sell, make any short sale of, loan, hypothecate,
pledge, grant any option for the purchase of, or otherwise dispose of or
transfer for value or otherwise agree to engage in any of the foregoing
transactions with respect to any shares issued pursuant to an Award granted
under the Plan without the prior written consent of the Company or its
underwriters. Such limitations shall be in effect for such period of time as may
be requested by the Company or such underwriters; provided, however, that in no
event shall such period exceed

(a) 180 days after the effective date of the registration statement for such
public offering or

(b) such longer period requested by the underwriter as is necessary to comply
with regulatory restrictions on the publication of research reports (including,
but not limited to, NYSE Rule 472 or NASD Conduct Rule 2711).

In the event of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other change affecting the Company’s
outstanding Common Stock effected as a class without the Company’s receipt of
consideration, any new, substituted or additional securities distributed with
respect to any shares issued as or pursuant to an Award under the Plan shall be
immediately subject to the provisions of this Section 16, to the same extent
such shares are at such time covered by such provisions. In order to enforce the
limitations of this Section 16, the Company may impose stop-transfer
instructions with respect to the purchased shares until the end of the
applicable standoff period.

 16 

 

 

Section17. AMENDMENT AND TERMINATION

17.1Amendment, Suspension or Termination

The Board or the Compensation Committee may amend, suspend or terminate the Plan
or any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required by applicable law,
regulation or stock exchange rule, stockholder approval shall be required for
any amendment to the Plan; and provided, further, that any amendment that
requires stockholder approval may be made only by the Board and not by the
Compensation Committee. Subject to subsection 17.3, the Committee may amend the
terms of any outstanding Award, prospectively or retroactively.

17.2Term of the Plan

Unless sooner terminated as provided herein, the Plan shall terminate 10 years
from the Effective Date. After the Plan is terminated, no future Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan’s terms and conditions.
Notwithstanding the foregoing, no Incentive Stock Options may be granted more
than 10 years after the later of:

(a) the adoption of the Plan by the Board and

(b) the adoption by the Board of any amendment to the Plan that constitutes the
adoption of a new plan for purposes of Section 422 of the Code.

17.3Consent of Participant

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to a
Participant under the Plan. Any change or adjustment to an outstanding Incentive
Stock Option shall not, without the consent of the Participant, be made in a
manner so as to constitute a “modification” that would cause such Incentive
Stock Option to fail to continue to qualify as an Incentive Stock Option.
Notwithstanding the foregoing, any adjustments made pursuant to Section 15 shall
not be subject to these restrictions.

Section18. GENERAL

18.1No Individual Rights

No individual or Eligible Person shall have any claim to be granted any Award
under the Plan, and the Company has no obligation for uniformity of treatment of
Eligible Persons or Participants under the Plan.

 17 

 

 

Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.

18.2Issuance of Shares

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity. The
Company shall be under no obligation to any Participant to register for offering
or resale or to qualify for exemption under the Securities Act, or to register
or qualify under the laws of any state or foreign jurisdiction, any shares of
Common Stock, security or interest in a security paid or issued under, or
created by, the Plan, or to continue in effect any such registrations or
qualifications if made. As a condition to the exercise of an Option or any other
receipt of Common Stock pursuant to an Award under the Plan, the Company may
require:

(a) the Participant to represent and warrant at the time of any such exercise or
receipt that such shares are being purchased or received only for the
Participant’s own account and without any present intention to sell or
distribute such shares and

(b) such other action or agreement by the Participant as may from time to time
be necessary to comply with the federal, state and foreign securities laws.

At the option of the Company, a stop-transfer order against any such shares may
be placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel (satisfactory to the Company, in its sole
discretion) is provided stating that such transfer is not in violation of any
applicable law or regulation, may be stamped on stock certificates to ensure
exemption from registration. The Committee may also require the Participant to
execute and deliver to the Company a purchase agreement or such other agreement
as may be in use by the Company at such time that describes certain terms and
conditions applicable to the shares. To the extent the Plan or any instrument
evidencing an Award provides for issuance of stock certificates to reflect the
issuance of shares of Common Stock, the issuance may be effected on a
noncertificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.

 18 

 

 

18.3Indemnification

Each person who is or shall have been a member of the Board, or a committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
such person in settlement thereof, with the Company’s approval, or paid by such
person in satisfaction of any judgment in any such claim, action, suit or
proceeding against such person; provided, however, that such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before such person undertakes to handle and defend it on such person’s own
behalf. This duty to indemnify shall not apply to the extent that:

(a) such loss, cost, liability or expense is a result of such person’s own
willful misconduct or

(b) such indemnification is expressly prohibited by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.

18.4No Rights as a Stockholder

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award, other
than a Stock Award, shall entitle the Participant to any cash dividend, voting
or other right of a stockholder unless and until the date of issuance under the
Plan of the shares that are the subject of such Award.

18.5Compliance with Laws and Regulations

In interpreting and applying the provisions of the Plan, any Option granted as
an Incentive Stock Option pursuant to the Plan shall, to the extent permitted by
law, be construed as an “incentive stock option” within the meaning of Section
422 of the Code. Any Award granted pursuant to the Plan is intended to comply
with the requirements of Section 409A of the Code, including any applicable
regulations and guidance issued thereunder, and including transition guidance,
to the extent Section 409A of the Code is applicable thereto, and the terms of
the Plan and any Award granted under the Plan shall be interpreted, operated and
administered in a manner consistent with this intention to the extent the
Committee deems necessary or advisable to comply with Section 409A of the Code
and any official guidance issued thereunder.

 19 

 

 

Any payment or distribution that is to be made under the Plan (or pursuant to an
Award under the Plan) to a Participant who is a “specified employee” of the
Company within the meaning of that term under Section 409A of the Code and as
determined by the Committee, on account of a “separation from service” within
the meaning of that term under Section 409A of the Code, may not be made before
the date which is six months after the date of such “separation from service”
unless the payment or distribution is exempt from the application of Section
409A of the Code by reason of the short-term deferral exemption or otherwise.
Notwithstanding any other provision in the Plan, the Committee, to the extent it
deems necessary or advisable in its sole discretion, reserves the right, but
shall not be required, to unilaterally amend or modify the Plan and any Award
granted under the Plan so that the Award qualifies for exemption from or
complies with Section 409A of the Code; provided, however, that the Committee
makes no representations that Awards granted under the Plan shall be exempt from
or comply with Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to Awards granted under the Plan.

18.6Participants in Other Countries or Jurisdictions

Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt such modifications, procedures, subplans and
the like as may be necessary or desirable to comply with provisions of the laws
or regulations of other countries or jurisdictions in which the Company or any
Related Company may operate or have employees to ensure the viability of the
benefits from Awards granted to Participants employed in such countries or
jurisdictions, meet the requirements that permit the Plan to operate in a
qualified or tax-efficient manner, comply with applicable foreign laws or
regulations and meet the objectives of the Plan.

18.7No Trust or Fund

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

18.8Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

 20 

 

 

18.9Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.

18.10Choice of Law and Venue

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Nevada without
giving effect to principles of conflicts of law. Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Nevada.

18.11Legal Requirements

The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

Section19. EFFECTIVE DATE

The effective date (the “Effective Date”) is the date on which the Plan is
adopted by the Board. If the stockholders of the Company do not approve the Plan
within 12 months after the Board’s adoption of the Plan, any Incentive Stock
Options granted under the Plan will be treated as Nonqualified Stock Options.

 21 

 

 

APPENDIX A

DEFINITIONS

“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.

“Award” means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, or other incentive
payable in shares of Common Stock as may be designated by the Committee from
time to time.

“Board” means the Board of Directors of the Company.

“Cause” means, unless otherwise defined in the instrument evidencing an Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company, dishonesty, fraud, serious or willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conduct prohibited by law (except minor violations), in each case as
determined by the Company’s chief human resources officer or other person
performing that function or, in the case of directors and executive officers,
the Committee, whose determination shall be conclusive and binding.

“Change in Control” means, unless the Committee determines otherwise with
respect to an Award at the time the Award is granted or unless otherwise defined
for purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, the occurrence of
any of the following events:

(a) An acquisition by any individual, entity or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than fifty percent (50%) of either:

(i) the then outstanding shares of Common Stock of the Company (the “Outstanding
Common Stock”) or

(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”);

excluding, however, the following:

(iii) any acquisition directly from the Company, other than an acquisition by
virtue of the exercise, exchange or conversion of any Convertible Securities
unless such securities were themselves acquired directly from the Company,

(iv) any acquisition by the Company;

 22 

 

 

(v) any acquisition by any Person pursuant to a transaction which complies with
clauses (b)(i), (b)(ii) and (b)(iii) of the definition of Company Transaction;
or

(b) Within any period of 24 consecutive months, a change in the composition of
the Board such that the individuals who, immediately prior to such period,
constituted the Board (such Board shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, for purposes hereof, that any individual who becomes a
member of the Board during such period, whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board shall not be so considered as a
member of the Incumbent Board; or

(c) A Company Transaction; or

(d) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, other than to an entity pursuant to a transaction
which would comply with clauses (1), (2) and (3) of the definition of “Company
Transaction”, assuming for this purpose that such transaction were a Company
Transaction.

For purposes of the definition of “Change of Control” and “Company Transaction”,
a series of transactions undertaken with a common purpose shall be treated as a
single transaction that begins at the consummation of the first transaction in
the series and ends at the consummation of the last transaction in the series.

“Company Transaction” means the consummation of

(a) a reorganization, merger or consolidation of the Company or

(b) the sale or other disposition of all or substantially all of the assets of
the Company and its direct and indirect subsidiaries taken as a whole, except in
each case a transaction pursuant to which

(i) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such transaction will beneficially own,
directly or indirectly, more than sixty percent (60%) of, respectively, the
outstanding shares of common stock, and the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such transaction
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets, either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such transaction, of the
Outstanding Common Stock and Outstanding Voting Securities, as the case may be,

 23 

 

 

(ii) no person (other than the Company) will beneficially own, directly or
indirectly, more than twenty-five percent (25%) of, respectively, the
outstanding shares of common stock of the Company resulting from such
transaction or the combined voting power of the outstanding voting securities of
such Company entitled to vote generally in the election of directors, except to
the extent that such ownership existed with respect to the Company prior to the
transaction, and

(iii) individuals who were members of the Board immediately prior to the
approval by the stockholders of the Company of such transaction will constitute
at least a majority of the members of the board of directors of the Company
resulting from such transaction.

“Convertible Security” means any security convertible into or exchangeable for
shares of Common Stock of the Company, or any option, warrant or other right to
acquire shares of Common Stock of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” has the meaning set forth in subsection 3.2.

“Common Stock” means the common stock of the Company.

“Company” means Lans Holdings, Inc., a Nevada corporation

“Compensation Committee” means the Compensation Committee (if any) of the Board.

“Disability” means, unless otherwise defined by the Committee for purposes of
the Plan or in the instrument evidencing an Award or in a written employment,
services or other agreement between the Participant and the Company or a Related
Company, a mental or physical impairment of the Participant that is expected to
result in death or that has lasted or is expected to last for a continuous
period of 12 months or more and that causes the Participant to be unable to
perform his or her material duties for the Company or a Related Company and to
be engaged in any substantial gainful activity, in each case as determined by
the Company’s chief human resources officer or other person performing that
function or, in the case of directors and executive officers, the Committee,
whose determination shall be conclusive and binding.

“Effective Date” has the meaning set forth in Section 19.

“Eligible Person” means any person eligible to receive an Award as set forth in
Section 5.

“Entity” means any individual, entity or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish.

 24 

 

 

 Grant Date” means the later of:

(c) the date on which the Committee completes the corporate action authorizing
the grant of an Award or such later date specified by the Committee and

(d) the date on which all conditions precedent to an Award have been satisfied,
provided that conditions to the exercisability or vesting of Awards shall not
defer the Grant Date.

“Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined for purposes of
Section 422 of the Code or any successor provision.

“including”, “include”, “includes” and words of similar import shall be
construed broadly as if followed by the phrase “without limitation”.

“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.

“Option” means a right to purchase Common Stock granted under Section 7. .

“Option Expiration Date” means the last day of the maximum term of an Option.

“Outstanding Company Common Stock” has the meaning set forth in the definition
of “Change in Control.”

“Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Change in Control.”

“Parent Company” means a company or other entity which as a result of a Company
Transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries.

“Participant” means any Eligible Person to whom an Award is granted.

“Performance Award” means an Award of Performance Shares or Performance Units
granted under Section 11.

“Performance Share” means an Award of units denominated in shares of Common
Stock granted under subsection 11.1.

“Performance Unit” means an Award of units denominated in cash or property other
than shares of Common Stock granted under subsection 11.2.

“Plan” means this Lans Holdings, Inc. 2016 Incentive Plan.

‘‘Related Company” means any entity that is directly or indirectly controlled
by, in control of or under common control with the Company.

 25 

 

 

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 10. , the rights of ownership of which are subject to restrictions
prescribed by the Committee.

“Retirement” means, unless otherwise defined in the instrument evidencing the
Award or in a written employment, services or other agreement between the
Participant and the Company or a Related Company, retirement as defined for
purposes of the Plan by the Committee or the Company’s chief human resources
officer or other person performing that function or, if not so defined, means
Termination of Service on or after the date the Participant reaches “normal
retirement age” as that term is defined in Section 411(a)(8) of the Code.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Stock Appreciation Right” or “SAR” means a right granted under subsection 9.1
to receive the excess of the Fair Market Value of a specified number of shares
of Common Stock over the grant price.

“Stock Award” means an Award of shares of Common Stock granted under Section 10,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.

“Stock Unit” means an Award denominated in units of Common Stock granted under
Section 10.

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an Acquired
Entity.

“Successor Company” means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Company Transaction.

“Termination of Service” means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death, Disability or
Retirement. Any question as to whether and when there has been a Termination of
Service for the purposes of an Award and the cause of such Termination of
Service shall be determined by the Company’s chief human resources officer or
other person performing that function or, with respect to directors and
executive officers, by the Committee, whose determination shall be conclusive
and binding. Transfer of a Participant’s employment or service relationship
between the Company and any Related Company shall not be considered a
Termination of Service for purposes of an Award. Unless the Committee determines
otherwise, a Termination of Service shall be deemed to occur if the
Participant’s employment or service relationship is with an entity that has
ceased to be a Related Company. A Participant’s change in status from an
employee of the Company or a Related Company to a consultant, advisor or
independent contractor of the Company or a Related Company or a change in status
from a consultant, advisor or independent contractor of the Company or a Related
Company to an employee of the Company or a Related Company, shall not be
considered a Termination of Service.

“Vesting Commencement Date” means the Grant Date or such other date selected by
the Committee as the date from which an Award begins to vest.

 26 

 

 

PLAN ADOPTION AND AMENDMENTS/ADJUSTMENTS

SUMMARY PAGE

 

Date of Board

Action

Action

Section/Effect

of Amendment

Date of Shareholder

Approval

        May 23, 2016 Initial Plan Adoption   May 23, 2016

 



 27 

